Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.

Claim Interpretation
	Claim 20 merely requires that the adhesive be the reaction product of the three components listed. There is no reaction order implied. So prior art that, say, reacts A1 and A2 to make a prepolymer A and then subsequently reacts with component B will read on the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 require the aliphatic isocyanate (A1) to have an NCO group content of 18 to 64, but do not have units. For purposes of examination, the NCO group content will be assumed to mean weight percent, which is the most commonly used units. 
Claim 4 recites the limitation "polyol (C)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the polyol is presumed to be the polyol (C) of claim 2. 
Claims 2-8 depend from claim 1 and do not remedy the deficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hisatsune et al (JP 2010248303 A).
Hisatsune discloses a polyurea urethane adhesive composition adhesive comprising (A) an isocyanate prepolymer (B) a polyaspartate ester [abstract]. The first example includes the isocyanate prepolymer with 12.1wt% NCO group content, prepared from (A1) an HDI isocyanurate with 21%by weight NCO group content, and a difunctional polyether polyol with Mw of 3200 and a trifunctional polyether polyol with a Mw of 4000 [p3 ¶4, Main Agent 1]. The first example also includes Desmophen NH 1220 as the polyaspartate ester curing agent [p3, Hardener 1] which has a formula 

    PNG
    media_image1.png
    112
    444
    media_image1.png
    Greyscale

[see col 7 lines 15-20 of US 9,587,139 B2], i.e. X of the claims is the residue of 2-metyhl-1,5-pentane diamine. The viscosity of the composition can be arbitrarily adjusted with organic solvent [p2 antepenultimate ¶]. A 180 degree peel test is performed on laminates of the adhesive on a 15 mm wide strip according to JIS K6854-2 after a 12 hour cure [p4 ¶4]. JIS K6854-2 is typically reported in N/15mm [see 0125 and Table 2 of US 20220288907 A1], and the inventive example 1 of Hisatsune has a peel strength of 8.5 N/15mm [Table 1]. This value converts to 1453.7 g/in (N = 101 g, in = 25.4mm). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisatsune et al (JP 2010248303 A) in view of Szycher (Structure–Property Relations in Polyurethanes from: Szycher's Handbook of Polyurethanes CRC Press. Published online on: 13 Jul 2012).
While claim 20 does not require any order of reaction, it appears that Applicant intended claim 20 to require the one-shot method of polyurethanization as opposed to the prepolymer method of claim 1. This additional rejection is presented in the interest of compact prosecution. 
Hisatsune, discussed above, does not explicitly disclose the one-shot method that Applicant appears to intend for claim 20. 
Szycher teaches that polyurethanes may be prepared by either the one-shot method or the prepolymer method, and that there are advantages to both and the one-shot method is the simple and most obvious method to use [p42 ¶4-5]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the one-shot method in place of the prepolymer method of Hisatune because Szycher teaches that the one-shot method is the simple and most obvious method to use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766